Exhibit 10.13 TOWER MANAGEMENT AGREEMENT THIS TOWER MANAGEMENT AGREEMENT is entered into as of October 7, 2011 (the “ Effective Date ”) by and between (the “ Owner ”) and CIG Services, LLC , a Delaware limited liability company (the “ Manager ”). SECTION 1. Definitions . As used in this Agreement, the following terms shall have the following meanings: “ Administrative Services ” has the meaning specified in Section4. “ Agreement ” means this Tower Management Agreement together with all amendments hereof and supplements hereto. “ Budget ” means the Operating Budget. “ Capital Expenditures ” shall mean expenditures for capital improvements, repairs or alterations, fixtures, equipment and other capital items made by theOwner that, in conformity with GAAP, would not be included in theOwner’s annual Financial Statements as an Operating Expense of the Tower Sites. “ Effective Date ” has the meaning specified in the first paragraph of this Agreement. “ Environmental Laws ” means any law applicable to the management, generation, storage, disposal, transportation, release, recycling, treatment, or handling of, Hazardous Materials, the investigation, removal, remediation or other clean-up or corrective action for Hazardous Materials, the protection of persons, natural resources or the environment with respect to, or other activities involving, Hazardous Substances. “ Expiration Date ” means . “ FAA ” means the Federal Aviation Administration. “ FCC ” means the Federal Communications Commission. “ Financial Statements ” shall mean statements of operations and retained earnings, statements of cash flow and balance sheets. “ GAAP ” shall mean generally accepted accounting principles set forth in the opinions and pronouncements of the Accounting Principles Board of the American Institute of Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards Board or in such other statements by such other entity as have been approved by a significant segment of the accounting profession, as such are in effect on the date of thisAgreement. “ Hazardous Materials ” includes, without limitation, hazardous materials, hazardous wastes, hazardous or toxic substances, polychlorinated biphenyls or related or similar materials, asbestos or any material containing asbestos, or any other substance or material as may be defined as a hazardous or toxic substance by any federal, state or local environmental law, ordinance, rule, or regulation including, without limitation, the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. §9601, et seq.), the Hazardous Materials Transportation Act, as amended (49 U.S.C. §1801, et seq.), the Resource Conservation and Recovery Act, as amended (42 U.S.C. §1251 et seq.), the Clean Air Act (42 U.S.C. §7401 et seq.), and in the regulations adopted and publications promulgated pursuant thereto. “Leases” means all licenses, subleases or leases, including any ground leases under a lease where the owner is the ground lessor, for the Tower Sites, including any amendments or modifications thereto. “Management Fee” has the meaning specified in Section10. “Manager” has the meaning specified in the first paragraph of this Agreement. “Manager Termination Event” has the meaning specified in Section18(b). “Operating Account” has the meaning specified in Section7(a). “Operating Budget” has the meaning specified in Section 8. “Operating Expenses” shall mean, for any period, without duplication, all direct costs and expenses of operating and maintaining the Tower Sites determined in accordance with GAAP, excluding expenses which, in accordance with GAAP, should be capitalized. “Operating Revenues” shall mean, without duplication, all revenues of theOwner from operation of the Tower Sites or otherwise arising in respect of the Tower Sitesincluding, without limitation, all revenues from the leasing. “Operation Standards” means the standards for the performance of the Services set forth in Section5. “Payment Date” has the meaning specified in Section 10. “Records” has the meaning specified in Section12. “Services” means, collectively, the Tower Site Management Services and the Administrative Services. “Tower Site Management Services” has the meaning specified in Section3. “Tower Sites” means each tower, rooftop or other telecommunication site listed on Schedule I hereto, as modified from time to time pursuant to Section17. “Tenant” means a tenant or licensee under a Lease. “Term” has the meaning specified in Section18. SECTION 2. Appointment. On the terms and conditions set forth therein, the Owner hereby engages the Manager to perform the Services described herein. The Manager hereby accepts such engagement. The Manager is an independent contractor, and nothing in this Agreement or in the relationship of any Owner and the Manager shall constitute a partnership, joint venture or any other similar relationship. SECTION 3. Tower Site Management Services. During the Term of this Agreement, the Manager shall, subject to the terms hereof, perform those functions reasonably necessary to maintain, market, operate, manage and administer the Tower Sites (collectively, the “Tower Site Management Services”), all in accordance with the Operation Standards. Without limiting the generality of the foregoing, the Manager will have the following specific duties in relation to the Tower Sites: 2 (a) Marketing/Leasing of Tower Sites. The Manager shall use commercially reasonable efforts to market and procure Leases with third party customers for the Tower Sites, including locating potential Tenants, negotiating Leases with such Tenants and executing and/or brokering Leases as agent for the Owners. The Manager shall have complete authority to negotiate all of the terms of each Lease, both economic and non-economic, as well as complete authority to negotiate and execute amendments and other modifications thereto in the name of or on behalf of the Owners; provided, however, that the terms of any Lease or amendment or modification thereof shall be on commercially reasonable terms and in accordance with the Operation Standards. (b) Tower Site Operations.
